DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuyo (JP 2017219069).
Re: claim 1, Kazuyo shows a shock absorber 10A for connecting a vibration member 2 as a vibration source and a covering member 100 for covering the vibration member to absorb vibration from the vibration member to the covering member in figure 13(c), as in the present invention, the shock absorber comprising:
a collar 40 including a substantially tubular collar shaft to be fastened to the vibration member with a fastener 50, and annular flanges protruding radially outward from two axial ends of the collar shaft;
an annular fixing member 30 fixable to the covering member;
an annular shock absorbing member 21C located between the collar and the fixing member with a radially outer peripheral portion of the shock absorbing member fixed to the fixing member, the shock absorbing member comprising a shock absorbing material; and
a spring 22 located between at least one of the flanges on the collar and the shock absorbing member, and overlaid on the shock absorbing member,
wherein the shock absorbing member includes a radially inner peripheral portion loosely fitted on the collar shaft at least in a radial direction,
the spring has a spring constant equal to or smaller than a spring constant of the shock absorbing member, see paragraph [0067],
the shock absorbing member includes a movement restrictor 212 in contact with the spring to restrict radial movement of the spring relative to the shock absorbing member, and
the spring has a radially outer portion in contact with 40% to 55% of a circumference of the movement restrictor, figure 13(c) shows the bottom coil of the spring 22 contacts the movement restrictor on both right and left sides of figure 13(c).  
Re: claim 2, Kazuyo shows the spring is spiral in a plan view, and the movement restrictor extends along and is in contact with the radially outer portion that is radially outward in the spring spiral in a plan view, see figure 13(c).
Re: claim 3, Kazuyo shows the movement restrictor is adjacent to the spring on the shock absorbing member, and includes a movement restriction ridge 212 having an outwardly-curved cross section, see paragraph [0173] wherein the movement restriction ridge 212 is described as a convex portion. 
Re: claim 4, Kazuyo shows the spring is substantially truncated in a side view, and has a larger diameter in a portion nearer the shock absorbing member than in a portion nearer the at least one of the flanges, as show in figure 13(c).
Re: claim 5, Kazuyo shows the spring substantially truncated in a side view has a height greater than a distance between the shock absorbing member in contact with one of the flanges on the two axial ends and another of the flanges, see paragraph [0072].
Re: claim 6, Kazuyo shows a covering member 100 for covering a vibration member 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657